Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 11th day of March 2009,
is entered into by Capital One Financial Corporation, a Delaware corporation,
with its principal place of business at 1680 Capital One Drive, McLean, Virginia
together with its subsidiaries and affiliates, (the “Company” or “Capital One”),
and [EXECUTIVE] (the “Executive”).

The Company desires to continue to employ the Executive, and the Executive
desires to continue to be employed by the Company, in each case, on the terms
and conditions set forth in this Agreement. In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:

1. Effective Date and Coverage.

1.1 Effective Date. This Agreement shall be effective as of March 11, 2009 (the
“Effective Date”).

1.2 Coverage. For purposes of this Agreement, “Capital One” or “the Company”
shall mean Capital One Financial Corporation along with its direct and indirect
affiliates and subsidiaries.

2. Term of Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby accepts continued employment with the
Company, upon the terms set forth in this Agreement. The term of employment
under this Agreement shall be for the period (the “Employment Period”)
commencing on the Effective Date and continuing until the earliest of
(a) February 29, 2012, (b) the date on which the Company and its executives are
no longer subject to the provisions of Section 111(b) of the Emergency Economic
Stabilization Act of 2008, as amended and in effect as of the Effective Date
(“EESA”) and any similar or successor statute or regulation, as each may be
amended from time to time, or (c) the date on which the Executive’s employment
is terminated by either party in accordance with the provisions of Section 5 of
this Agreement.

3. Capacity. The Executive shall initially serve as a member of the Executive
Committee of the Company. The Executive hereby agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Company’s Board of Directors (the “Board”) or the
Company’s Chief Executive Officer (the “CEO”) shall from time to time reasonably
assign to the Executive. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company
(including, without limitation, the Capital One Financial Corporation Code of
Business Conduct and Ethics and the provisions therein regarding conflicts of
interest) and any changes thereto which may be adopted from time to time by the
Company. Excluding any periods of vacation and sick or similar leave to which
the Executive is entitled under the Company’s health, welfare and other benefits
programs, the Executive agrees to devote the Executive’s entire business time,
attention and energies to the business and interests of the Company during the
Employment Period.



--------------------------------------------------------------------------------

4. Compensation and Benefits.

4.1 Salary. Effective March 16, 2009 (the “Initial Salary Date”) and during the
Employment Period, the Company shall pay the Executive, in periodic installments
in accordance with the Company’s customary payroll practices, an annual salary
(the “Salary”) at a rate of no less than         .        % of the total
compensation paid to the Executive with respect to 2008; provided, that:

(a) only for the period beginning on the Initial Salary Date and ending
December 31, 2009, the Salary shall be payable at a rate such that the total of
(i) any salary paid to the Executive for the period beginning on January 1,
2009, and ending on the day immediately prior to the Initial Salary Date and
(ii) any salary paid to the Executive for the period beginning on the Initial
Salary Date and ending December 31, 2009, shall equal the Salary (or the pro
rata portion thereof reflecting any period during which the Executive is not
employed by the Company);

(b) the Salary shall automatically adjust pro rata to reflect any change in the
Executive’s full-time or part-time work schedule; and

(c) during the Employment Period, the Executive’s Salary may be increased (but
not decreased) by the independent members of the Board (the “Independent
Directors”) from time to time pursuant to the Company’s normal performance
review policies and practices for senior executives.

4.2 Incentives. During the Employment Period, the Executive will be eligible to
earn annual incentives and long-term incentives under applicable Company plans
or policies, as such plans or policies may be amended from time to time. Without
limiting the generality of the forgoing and to the maximum extent permissible
under the standards required to be promulgated by the U.S. Department of the
Treasury (the “Treasury”) to implement Section 111(b)(3)(D)(i) of EESA (the
“Restricted Stock Standards”), with respect to each fiscal year of the Company
ending during the Employment Period, the Executive shall, subject to the
determination of the Independent Directors, in their sole discretion, of the
achievement of corporate and/or individual performance criteria established in
good faith by the Independent Directors, be eligible to receive an annual
incentive compensation award in an amount ranging from 0% to up to 50% of the
Executive’s Salary for such fiscal year, which incentive compensation shall be
payable in such form as determined by the Independent Directors, in their sole
discretion, including in the form of restricted stock awards under Capital One’s
2004 Stock Incentive Plan, as amended and restated, or any successor plan. Such
shares of restricted stock, if any, shall vest under the following terms and
conditions:

(a) on the later of (i) the first, second and third anniversaries of the date of
grant, in equal installments on each such anniversary, or (ii) the date on which
all of the Company’s obligations to the U.S. federal government arising from
financial assistance provided to the Company under Treasury’s Troubled Asset
Relief Program (“TARP”) under EESA are redeemed or repaid (other than any
warrants to acquire the Company’s common stock);

 

- 2 -



--------------------------------------------------------------------------------

(b) to the extent permitted under the Restricted Stock Standards, according to
any additional provisions that are no less favorable to the Executive than the
vesting provisions of the restricted stock awards granted on January 29, 2009,
to executives similarly situated in the Company’s executive organization
structure, including those provisions related to vesting upon death, Disability,
Retirement or Change of Control (each as defined in the Corporation’s 2004 Stock
Incentive Plan, as amended); and

(c) if the Executive’s employment is terminated for any reason (other than due
to death, Disability or Retirement, in connection with a Change of Control, or
for cause) during the Employment Period, then the portion of any such award that
would have vested under paragraph (a)(i) or (b) above but for subclause (a)(ii)
will remain outstanding and continue to vest according to paragraph (a)(i) or
(b), as appropriate.

For purpose of this Agreement and to the extent permissible under the Restricted
Stock Standards, the term “restricted stock” shall refer to units and/or shares
of the Corporation’s common stock, in each case subject to vesting or
transferability restrictions pursuant to this Agreement.

4.3 Benefits and Perquisites. During the Employment Period, the Executive will
be eligible to participate in Company benefits and perquisites commensurate with
those typically made available to similarly situated executives of the Company
under applicable plans or policies of the Company, as such plans or policies are
amended herein and may be amended from time to time, to the extent that the
Executive’s position, tenure, salary, age, and other qualifications make the
Executive eligible to participate.

4.4 Reimbursement of Expenses. During the Employment Period, the Company shall
reimburse the Executive for all reasonable travel, entertainment and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of the Executive’s duties, responsibilities or services under
this Agreement, in accordance with policies and procedures, and subject to
limitations, adopted by the Company from time to time.

4.5 Withholding. All salary and other compensation payable to the Executive
shall be subject to applicable taxes, and Capital One may withhold from any
amounts payable to the Executive hereunder all federal, state, local or other
taxes that it may reasonably determine are required or advisable to be withheld
pursuant to any applicable law or regulation.

5. Termination of Employment. The Employment Period and the employment of the
Executive by the Company pursuant to this Agreement shall terminate on the day
any of the following occur (the “Termination Date”):

5.1 By the Company. At the election of the Company, for any reason, immediately
upon written notice to the Executive.

5.2 By the Executive. At the election of the Executive, for any reason,
immediately upon written notice to the Company.

5.3 Death or Disability. Upon the Executive’s death or Disability (as determined
under the Company’s Employee Welfare Benefits Plan).

 

- 3 -



--------------------------------------------------------------------------------

6. Payments in Connection with Termination of Employment. Following the
Termination Date, if any, the Company’s only obligation shall be to pay to the
Executive the compensation and benefits otherwise payable to the Executive under
Section 4 earned or accrued through the Termination Date, or to which the
Executive is otherwise entitled as of the Termination Date under the terms of
any other compensation or benefit plan, agreement or arrangement with the
Company (written or unwritten) (each a “Benefit Plan”), including but not
limited to the Benefit Plans set forth on Appendix A hereto, except as and to
the extent (a) such Benefit Plans are specifically amended herein or from time
to time pursuant to normal Company practices, including any amendment referred
to in Section 7.1 hereof, and (b) limited by the standards required to be
promulgated by Treasury to implement Section 111(b) of EESA and applicable to
the Executive, as determined in the sole discretion of the Independent
Directors.

7. Amendment of Certain Benefit Plans.

7.1 Acknowledgement. The Executive acknowledges that EESA may require the
Company to amend certain of its Benefits Plans to ensure compliance therewith
from time to time, and that the Company may require the Executive’s consent
thereto.

7.2 Adjustment of Certain Benefit Calculations. The Executive acknowledges that
certain provisions regarding payments, eligibility and/or limitations contained
in the Benefit Plans were designed to confer benefits based on the compensation
amounts applicable to the Executive prior to the Effective Date and that the
Executive and the Company do not intend for this Agreement to substantially
change the level of such benefits. Accordingly, the Executive and the Company
agree that:

(a) Notional Compensation. To the extent that any Benefit Plan provides for any
payment by the Company to the Executive or an account established for the
benefit of the Executive, or any eligibility for or limitations on the
Executive’s participation in such Benefit Plan, based upon the Executive’s base
salary or total cash compensation during the Employment Period or after any
Termination Date, then such payments, eligibility or limitations under each of
the Benefit Plans listed on Appendix A hereto (other than the Capital One
Financial Corporation 2002 Associate Stock Purchase Plan) attributable to
(i) “salary” shall be based on [    %] of the Executive’s Salary (the “Notional
Salary”) and (ii) “bonus” or “annual cash incentive” shall be based on [    %]
of the Executive’s Salary (the “Notional Bonus”) (with “total annual cash
compensation” or any similar term equal to the sum of the Notional Salary and
the Notional Bonus).

(b) Associate Stock Purchase Plan. Notwithstanding any provision to the contrary
set forth in the Capital One Financial Corporation 2002 Associate Stock Purchase
Plan (the “ASPP”) and solely during the Employment Period, the Executive agrees
that the Executive’s regular and special payroll deductions to purchase shares
of the Company’s common stock under the ASPP may be limited to an annual maximum
amount upon notice from the Company to the Executive from time to time, and that
the Company will automatically cease such payroll deductions for the applicable
calendar year if the Executive meets or exceeds such maximum amount.

 

- 4 -



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Employment At-Will. The Company and Executive acknowledge and agree that
each can terminate the employment relationship at any time, with or without
prior notice, for any reason or for no reason. Executive has received no promise
of continued employment or employment for any specific period of time except as
set forth herein or pursuant to any agreement listed on Appendix A, and no
employee of the Company, including without limitation the Company’s officers,
has the authority to alter the at-will nature of the employment relationship
except in a written employment contract signed by an authorized Company
executive and by the Executive.

8.2 Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties):

If to the Employer:

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102-3491

Attention: General Counsel

                 Chief Human Resources Officer

If to the Executive: At the most recent address on file at the Company

or to such other address as any party hereto may designate by notice to the
other, and shall be deemed to have been given upon receipt.

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the subject matter of this Agreement, but, except as
explicitly set forth in Section 6 and/or Section 7, does not amend, supersede or
have any effect on any Benefit Plan in which the Executive participates or to
which the Executive is a party as of the date hereof, including but not limited
to the Benefit Plans set forth on Appendix A attached hereto.

8.4 Amendment. This Agreement may be amended or modified only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

8.5 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

8.6 Successors and Assigns. This Agreement is binding on and is for the benefit
of the Executive and the Company and their respective successors, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive. The Executive specifically consents to the assignment of this
Agreement, and all rights of the Company contained in the Agreement to any
successor or assign of the Company.

 

- 5 -



--------------------------------------------------------------------------------

8.7 Governing Law. To ensure uniformity of the enforcement of this Agreement,
and irrespective of the fact that either of the parties now is, or may become, a
resident of a different state or country, this Agreement shall be governed by
and construed in accordance with the laws of the headquarters of Capital One,
the Commonwealth of Virginia, without regard to its principles of conflicts of
law. Capital One and the Executive hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county where Capital One has offices within the Commonwealth of Virginia for
resolution of any and all claims, causes of action or disputes arising out of or
related to this Agreement.

8.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

8.9 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

8.10 Section 409A Compliance.

(a) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (“Section 409A”) or an
exemption from Section 409A. The Company shall undertake to administer,
interpret, and construe this Agreement in a manner that does not result in the
imposition on the Executive of any additional tax, penalty, or interest under
Section 409A. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, all such payments shall be made on or before the last day of calendar year
following the calendar year in which the expense occurred.

8.11 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby. If any
provision of this Agreement or portion thereof is found by a Court of competent
jurisdiction or other tribunal to be so broad so as to be unenforceable, such
provision or portion thereof shall be interpreted to be only so broad as is
enforceable.

8.12 Remedies. In the event a court or arbitration panel with final jurisdiction
determines that the Company committed a breach of this Agreement entitling the
Executive to an award of monetary damages, the Company agrees to indemnify the
Executive for the Executive’s reasonable and appropriate legal fees incurred in
connection with such court or arbitration proceedings.

[signature page follows]

 

- 6 -



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS CAREFULLY READ

THIS AGREEMENT AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS

IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CAPITAL ONE FINANCIAL CORPORATION By:      

Richard D. Fairbank

Chairman and Chief Executive Officer

 

[EXECUTIVE]

 

 

- 7 -



--------------------------------------------------------------------------------

Appendix A

Benefit Plans

 